 



Exhibit 10.3
VOUGHT AIRCRAFT INDUSTRIES, INC.
2006 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
GRANT NOTICE
     Pursuant to this Restricted Stock Unit Agreement dated [DATE] (together
with Appendix A hereto, the “Agreement”), Vought Aircraft Industries, Inc, a
Delaware corporation (the “Company”) hereby grants [NAME] (the “Participant”),
the following award of Restricted Stock Units (“RSUs”) pursuant and subject to
the terms and conditions of this Agreement and the Company’s 2006 Incentive
Award Plan (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference. Except as otherwise expressly
provided herein, all capitalized terms used in this Agreement, but not defined,
shall have the meanings provided in the Plan. Subject to the terms and
conditions of this Agreement, including those provided in Appendix A, the
principal features of this award are as follows:
     Number of RSUs: [___]
     Grant Date: [DATE]
     Vesting of RSUs: Except as otherwise provided herein, the RSUs shall vest
as to one-fourth of the shares of Stock subject thereto as of December 31 of
each of 2006, 2007, 2008 and 2009 (each one-year period terminating on each such
December 31, a “Performance Period” within the meaning of the Plan), subject to
(i) the Participant’s continued employment with the Company through each such
anniversary, and (ii) the Company’s attainment of the Performance Goals
applicable to such Performance Period (as described below). Each date on which
any RSUs vest shall be referred to herein as a “Vesting Date.”

  •   Performance Goals     •   [Year 1 Performance Goal (Period ending
December 31, 2006)]:     •   [Year 2 Performance Goal (Period ending
December 31, 2007)]:     •   [Year 3 Performance Goal (Period ending
December 31, 2008)]:     •   [Year 4 Performance Goal (Period ending
December 31, 2009)]:

     Termination of RSUs: If the Participant resigns from the Company or is
terminated by the Company for Cause (as defined below) prior to an applicable
Payment Date (as defined in Section 4 of Appendix A), the Participant’s RSUs
shall, to the extent not payable under Section 4 of Appendix A prior to such
date of termination, be canceled and forfeited on the date of such resignation
or termination without payment of consideration therefor. To the extent that any
applicable Performance Goal is not attained during a Performance Period, the
RSUs shall be canceled and forfeited with respect to one-fourth of the shares of
Stock subject thereto on the last

1



--------------------------------------------------------------------------------



 



day of the applicable Performance Period without payment of any consideration
therefor. If the Participant’s employment with the Company is terminated for any
reason, all RSUs that have not vested prior to or in connection with such
termination shall be immediately forfeited by the Participant as of such date of
termination without consideration therefor. For purposes of this Agreement,
“Cause” means Cause as defined in a Participant’s employment agreement with the
Company if such an agreement exists and contains a definition of Cause, or, if
no such agreement exists or such agreement does not contain a definition of
Cause, then Cause means (i) a Participant’s failure substantially to perform his
or her duties, other than any such failure resulting from the Participant’s
disability, after notice and reasonable opportunity for cure, all as determined
by the Committee; (ii) a Participant’s willful misconduct, gross negligence or a
breach of fiduciary duty that, in each case or in the aggregate, results in
material harm to the Company; (iii) a Participant’s having been the subject of
any order, judicial or administrative, obtained or issued by the Securities
Exchange Commission, for any securities violation involving fraud, including any
such order consented to by the individual in which findings of facts or any
legal conclusions establishing liability are neither admitted nor denied; (iv) a
Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude; (v) a Participant’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing his or her duties and responsibilities; or (vi) a Participant’s act
of fraud, dishonesty, embezzlement, or misappropriation, in each case, against
the Company or involving Company assets.
     The Participant’s signature below indicates the Participant’s agreement
with and understanding that this award is subject to all of the terms and
conditions contained in the Plan and in this Agreement (including Appendix A),
and that, in the event that there are any inconsistencies between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall control.
The Participant further acknowledges that the Participant has read and
understands the Plan and this Agreement, including Appendix A hereto, which
contains the specific terms and conditions of this grant of RSUs. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement.

              VOUGHT AIRCRAFT INDUSTRIES, INC.   PARTICIPANT
 
                 
 
      [Name]    
Name:
      Address:                  
Title:
                     

2



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     1. Grant. The Company hereby grants to the Participant, as of the Grant
Date, an award of [___] RSUs, subject to all of the terms and conditions
contained in this Agreement and the Plan. All capitalized terms used but not
defined herein shall have the meanings provided in the Grant Notice and the
Plan.
     2. RSUs. As of the applicable Vesting Date, subject to the satisfaction of
applicable vesting requirements (as provided in the Grant Notice), each vested
RSU shall represent the right to receive payment, in accordance with Section 4
below, in the form of one share of Stock, provided, that the Committee, in its
sole discretion, may instead elect to pay, in accordance with Section 4 below,
any or all RSUs in cash in an amount equal to the Fair Market Value as of the
applicable Vesting Date of a corresponding number of shares of Stock. Unless and
until an RSU vests, the Participant will have no right to payment in respect of
any such RSU. Prior to actual payment in respect of any vested RSU, such RSU
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
     3. Vesting and Termination. The RSUs shall vest and shall terminate in such
amounts and at such times as are set forth in the Grant Notice. No portion of
the RSUs which has not become vested at the date of the Participant’s
termination of employment with the Company shall thereafter become vested. The
installments provided for in the vesting schedule set forth in the Grant Notice
are cumulative. Each such installment which becomes vested pursuant to the
vesting schedule set forth in the Grant Notice shall remain vested until it
terminates as provided in the Grant Notice.
     4. Payment after Vesting; Code Section 409A. Payments in respect of any
RSUs that vest in accordance herewith shall be made to the Participant (or in
the event of the Participant’s death, to the Participant’s estate) in whole
shares of Stock (or, in the sole discretion of the Committee, in cash) on or as
soon as practicable after the earliest to occur of (a) January 2, 2014, (b) the
consummation of a Change in Control that constitutes a “change in control event”
within the meaning of Code Section 409A, and (c) the date of the Participant’s
termination of employment due to the Participant’s death or Disability that
constitutes a “disability” within the meaning of Code Section 409A (in any case,
a “Payment Date”). The Company shall make such payments as soon as practicable
after the applicable Payment Date, but in any event within sixty (60) days after
such Payment Date.
     5. Tax Withholding. The Company shall have the authority and the right to
deduct or withhold, or to require the Participant to remit to the Company, an
amount sufficient to satisfy all applicable federal, state and local taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event arising in connection with the RSUs.
Unless otherwise determined by the Committee, the Company shall, in satisfaction
of the foregoing requirement, withhold shares of Stock otherwise issuable in
respect of any RSUs having a Fair Market Value equal to the sums required to be
withheld, and the Participant hereby agrees to such withholding of shares.

2



--------------------------------------------------------------------------------



 



     6. Rights as Shareholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Stock that may become
deliverable hereunder unless and until certificates representing such shares of
Stock shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or any person
claiming under or through the Participant.
     7. Non-Transferability. Unless transferred to a permitted transferee in
accordance with Section 10.3 of the Plan, RSUs may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the shares of Stock underlying the RSUs have
been issued (or cash distributed in lieu of Stock), and all restrictions
applicable to any such shares of Stock have lapsed. Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
     8. Distribution of Stock. Notwithstanding anything herein to the contrary,
(a) no payment shall be made under this Agreement in the form of shares of Stock
unless such shares of Stock issuable upon such payment are then registered under
the Securities Act or, if such shares of Stock are not then so registered, the
Committee has determined that such payment and issuance would be exempt from the
registration requirements of the Securities Act, and (b) the Company shall not
be required to issue or deliver any certificates evidencing shares of Stock
pursuant to this Agreement unless and until the Committee (i) has determined
that the issuance and delivery of such certificates are in compliance with all
applicable laws and regulations and, if applicable, the requirements of any
exchange on which the shares of Stock are listed or traded, and (ii) has
obtained the consent or approval of any governmental or regulatory authority
that the Committee deems to be necessary or desirable as a condition to the
issuance of any such certificates to the Participant (or his or her estate). All
certificates delivered pursuant to this Agreement shall be subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal, state, or local securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the shares of Stock are listed, quoted, or
traded. The Committee may place legends on any certificate to reference
restrictions applicable to the shares of Stock. In addition to the terms and
conditions provided herein, the Committee may require that the Participant make
such covenants, agreements, and representations as the Committee, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. The Committee shall have the right to require the Participant
to comply with any timing or other restrictions with respect to the settlement
of any RSUs pursuant to this Agreement, including a window-period limitation, as
may be imposed in the discretion of the Committee. Any shares of Stock that may
be distributed pursuant to this Agreement may consist, in whole or in part, of
authorized and unissued shares, treasury shares or shares purchased on the open
market. No fractional shares shall be issued and the Committee shall determine,
in its sole discretion,

3



--------------------------------------------------------------------------------



 



whether cash shall be given in lieu of fractional shares or whether such
fractional shares shall be eliminated by rounding up or down as appropriate.
     9. Lock-Up Period. The Participant hereby agrees that, if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act or any applicable state laws,
the Participant shall not sell or otherwise transfer any shares of Stock or
other securities of the Company during (a) the 180-day period (or such longer
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company) following the effective date of a registration
statement of the Company filed under the Securities Act in connection with the
Company’s initial public offering of Common Stock, or (b) the 90-day period
following the effective date of a registration statement filed by the Company
under the Securities Act in connection with any other public offering of Common
Stock (in either case, the “Market Standoff Period”). The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period and these restrictions
shall be binding on any transferee of such shares.
     10. Restrictions on Shares. Shares of Stock issued pursuant to the RSUs
shall be subject to such terms and conditions as the Committee shall determine
in its sole discretion, including, without limitation, transferability
restrictions, repurchase rights, requirements that such shares be transferred in
the event of certain transactions, rights of first refusal with respect to
permitted transfers of shares, voting agreements, tag-along rights and
bring-along rights. Such terms and conditions may, in the Committee’s sole
discretion, be contained in a stockholders’ agreement or such other agreement as
the Committee shall determine, in each case in a form determined by the
Committee. The issuance of such shares shall be conditioned on the Participant’s
consent to such terms and conditions and/or the Participant’s entering into such
agreement or agreements. Without limiting the generality of the foregoing,
Participant hereby agrees that as a condition to the issuance of shares of Stock
pursuant to the RSUs, at the Company’s request, Participant shall execute a
stockholders’ agreement (or joinder or counterpart signature page thereto) in a
form prescribed by the Company (a “Stockholders’ Agreement”) and that
Participant and any and all shares issued pursuant to the RSUs shall be subject
to the terms and conditions of the Stockholders’ Agreement.
     11. No Effect on Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries.
     12. Severablility. In the event that any provision in this Agreement is
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
     13. Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement. The Participant represents that the Participant has consulted
with any tax consultants that the Participant deems advisable in connection with
the RSUs and that the Participant is not relying on the Company for tax advice.

4



--------------------------------------------------------------------------------



 



     14. Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee.
     15. Relationship to other Benefits. Neither the RSUs nor payment in respect
thereof shall be taken into account in determining any benefits pursuant to any
pension, retirement, savings, profit sharing, group insurance, welfare or other
benefit plan of the Company or any Subsidiary.
     16. Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
     17. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant becomes subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     18. Code Section 409A. Certain amounts payable under this Agreement may
constitute “nonqualified deferred compensation” which is intended to comply with
the requirements of Section 409A of the Code. To the extent that any amounts
payable under this Agreement are subject to Section 409A of the Code, this
Agreement shall be deemed to incorporate the terms and conditions required by
Section 409A of the Code and Department of Treasury regulations. In the event
that following the Grant Date, the Company determines that any amounts payable
under this Agreement may not be compliant with Section 409A of the Code and
related Department of Treasury guidance, the Company may adopt such amendments
to this Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effective), or take any other action
that the Company determines to be necessary or appropriate to (a) exempt the
amounts payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such amounts, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance. Nothing herein shall, or shall be construed so as to, limit the
generality of Section 16.14 of the Plan.
     19. Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 11 of the Plan.
     20. Successors and Assigns. The Company may assign any of its rights under
this

5



--------------------------------------------------------------------------------



 



Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
     21. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     22. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

6